DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Tompkins on 1/18/2022.

The application has been amended as follows: 
Claim 9	A system for determining the thermal maturity of a first rock formation in a geological region of interest for hydrocarbon production, the system comprising: 	a mud gas isotope logging system configured to receive mud gas and determine isotopic values of associated with an isotope in the mud gas; 	a thermal maturity determination processing system comprising a processor and a non- transitory computer-readable memory accessible by the processor, the memory having executable code stored thereon, the executable code comprising a set of instructions that causes the processor to perform operations comprising: 		receiving, from the mud gas isotope logging system, mud gas isotope logging data for each of a plurality of exploration wells, the mud gas isotope logging data comprising first isotopic values associated with the isotope in the mud gas; 				obtaining a plurality of first vitrinite reflectance equivalent values for each of the plurality of exploration wells, the plurality of first vitrinite reflectance equivalent values determined from a core sample from each of the plurality of exploration wells; 			determining, using the plurality of first vitrinite reflectance equivalent values, a relationship between vitrinite reflectance equivalent and the first isotopic values; 		determining a second vitrinite reflectance equivalent value using the relationship and second isotopic values associated with an additional exploration well accessing a second rock formation; and 	identifying a thermal maturity of the second rock formation using the second vitrinite reflectance equivalent value determined from the second isotopic values associated with the additional exploration well accessing a second rock formation.

Allowable Subject Matter
Claims 1, 3-9, 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 	With respect to Claims 1, 9, 16 the closest prior art of Ni teaches	A method for determining the thermal maturity of a first rock formation in a geological region of interest for hydrocarbon production (See title), comprising: 	drilling a plurality of exploration wells to access the first rock formation (See Table 3 Column Site and Well); 	obtaining mud gas isotope logging data for each of the plurality of exploration wells, the mud gas isotope logging data comprising first isotopic values associated with an isotope in a mud gas (See Table 3 Column delta 13C %); 	obtaining a plurality of first vitrinite reflectance equivalent values for each of the plurality of exploration wells (See Table 3 Column Temp); 	determining, using the plurality of first vitrinite reflectance equivalent values, a relationship between vitrinite reflectance equivalent and the first isotopic values, the vitrinite reflectance equivalent based on the isotopic values indicating a thermal maturity of the rock formation (See Table 3.  The relationship has been interpreted as the table itself which shows a relationship between columns and rows and the corresponding values.); 	determining a second vitrinite reflectance equivalent value using the relationship and second isotopic values associated with an additional exploration well accessing a second rock formation (See table 3); and 	However the prior art fails to teach or make obvious	identifying a thermal maturity of the second rock formation using the second vitrinite reflectance equivalent value determined from the second isotopic values associated with the additional exploration well accessing a second rock formation.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 3-8 are allowed due to their dependency of Claim 1.	Claims 11-15 are allowed due to their dependency of Claim 9.	Claims 17-18 are allowed due to their dependency of Claim 16.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863